

116 HR 2570 IH: PFAS User Fee Act of 2019
U.S. House of Representatives
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2570IN THE HOUSE OF REPRESENTATIVESMay 8, 2019Mr. Rouda introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure that polluters pay ongoing water treatment costs associated with contamination from
			 perfluoroalkyl and polyfluoroalkyl substances, and for other purposes.
	
 1.Short titleThis Act may be cited as the PFAS User Fee Act of 2019. 2.FindingsCongress finds the following:
 (1)Perfluoroalkyl and polyfluoroalkyl substances have emerged as pervasive contaminants in sources of drinking water and water to be treated by treatment works.
 (2)Such substances are not naturally occurring, but are present in water because of manufacturing and distribution of PFAS in commerce.
 (3)Such substances pose serious risks to health, including risks of cancer, reproductive and developmental effects, and effects on the immune system, liver, and kidneys.
 (4)Because of these risks, regulatory limits continue to be established for PFAS in drinking water and effluent from treatment works.
 (5)Removing PFAS from water results in significant ongoing operation and maintenance costs. (6)Those costs are currently borne by community water systems and treatment works, and in turn by ratepayers.
 (7)Those costs should rightly be borne by the manufacturers of PFAS, who are using community water systems and treatment works to remove their pollution from the environment.
			3.Definitions
 In this Act: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Affected facilityThe term affected facility means— (A)a community water system that has operation and maintenance costs associated with the removal of PFAS from water of the community water system; or
 (B)a treatment works that has operation and maintenance costs associated with the removal of PFAS from effluent prior to discharge from the treatment works.
 (3)Community water systemThe term community water system has the meaning given that term in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f). (4)Disadvantaged communityThe term disadvantaged community has the meaning given that term in section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12).
 (5)ManufactureThe term manufacture has the meaning given that term in section 3 of the Toxic Substances Control Act (15 U.S.C. 2602). (6)PFASThe term PFAS means a perfluoroalkyl or polyfluoroalkyl substance with at least one fully fluorinated carbon atom.
 (7)Treatment worksThe term treatment works has the meaning given that term in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292).
			4.PFAS manufacturer user fee
 (a)In generalThe Administrator shall, by rule, establish fees for the manufacture of PFAS, which shall be assessed to each person manufacturing PFAS based on the amount of PFAS manufactured by the person.
 (b)Initial feeNot later than 12 months after the date of enactment of this Act, the Administrator shall establish fees under subsection (a) that are sufficient to ensure the collection of not less than $2,000,000,000 dollars per year.
 (c)Review and updateNot less frequently than every 2 years, the Administrator shall review the fees established under subsection (a) and update such fees as necessary to ensure that the fee collections are sufficient to cover at least 25 percent of the operation and maintenance costs associated with the removal of PFAS by affected facilities.
			5.PFAS Treatment Trust Fund
 (a)EstablishmentThere is established in the Treasury of the United States a trust fund to be known as the PFAS Treatment Trust Fund, consisting of such amounts as may be appropriated to such Trust Fund. (b)Transfer to Trust Fund of amounts equivalent to user feesThere are hereby appropriated to the PFAS Treatment Trust Fund amounts equivalent to the fees collected under section 4.
 (c)Expenditures from Trust FundAmounts in the PFAS Treatment Trust Fund shall be available, without further appropriation, only for purposes of making expenditures to carry out section 6.
			6.Support for operation and maintenance of community water systems and treatment works
 (a)GrantsThe Administrator shall make grants to affected facilities to pay for operation and maintenance costs associated with the removal of PFAS.
			(b)Applications
 (1)GuidanceNot later than 12 months after the date of enactment of this Act, the Administrator shall publish guidance describing the form and timing for affected facilities to apply for grants under this section.
 (2)Required informationThe Administrator shall require an affected facility applying for a grant under this section to submit information showing the presence of PFAS in water at the facility.
 (c)PriorityThe Administrator shall prioritize for funding grants to affected facilities serving disadvantaged communities.
			